             Case 19-31705-5-mcr                  Doc 1      Filed 12/15/19 Entered 12/15/19 13:23:45                               Desc Main
                                                            Document      Page 1 of 37

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                American Cierra Corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  491 Grant Avenue
                                  Auburn, NY 13021
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cayuga                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  320 Hoffman Street Newark, NY 14513
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.americancierra.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
             Case 19-31705-5-mcr                      Doc 1       Filed 12/15/19 Entered 12/15/19 13:23:45                                     Desc Main
                                                                 Document      Page 2 of 37
Debtor    American Cierra Corporation                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
            Case 19-31705-5-mcr                   Doc 1       Filed 12/15/19 Entered 12/15/19 13:23:45                                  Desc Main
                                                             Document      Page 3 of 37
Debtor   American Cierra Corporation                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 19-31705-5-mcr                 Doc 1       Filed 12/15/19 Entered 12/15/19 13:23:45                                 Desc Main
                                                            Document      Page 4 of 37
Debtor    American Cierra Corporation                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 13, 2019
                                                  MM / DD / YYYY


                             X   /s/ Fabius P. Vanderpool                                                 Fabius P. Vanderpool
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President and CEO




18. Signature of attorney    X   /s/ Maxsen D. Champion                                                    Date December 13, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Maxsen D. Champion
                                 Printed name

                                 Maxsen D. Champion
                                 Firm name

                                 8578 East Genesee Street
                                 Fayetteville, NY 13066
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     315-664-2550                  Email address      max2040@live.com

                                 511638 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                   Desc Main
                                                                     Document      Page 5 of 37




 Fill in this information to identify the case:

 Debtor name         American Cierra Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 13, 2019                       X /s/ Fabius P. Vanderpool
                                                                       Signature of individual signing on behalf of debtor

                                                                       Fabius P. Vanderpool
                                                                       Printed name

                                                                       President and CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 19-31705-5-mcr                                      Doc 1            Filed 12/15/19 Entered 12/15/19 13:23:45                                                          Desc Main
                                                                                    Document      Page 6 of 37
 Fill in this information to identify the case:

 Debtor name            American Cierra Corporation

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           363,906.38

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           363,906.38


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           318,029.10


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           622,392.38


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             940,421.48




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                         Desc Main
                                                                     Document      Page 7 of 37
 Fill in this information to identify the case:

 Debtor name         American Cierra Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     KeyBank                                                 checking                                                                   $794.00




           3.2.     Chemung Canal Trust                                     checking and savings                                                             $2.38



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $796.38
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                     Desc Main
                                                                     Document      Page 8 of 37
 Debtor         American Cierra Corporation                                                       Case number (If known)
                Name


           11a. 90 days old or less:                            316,983.00   -                           316,983.00 = ....                           $0.00
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                     $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used   Current value of
                                                                                 debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. work in progress-ADS which requires a
                     loss of $21,082.05 to complete                                             $0.00                                                $0.00


           42.2.     work in progress to Falcon Packaging
                     which would require a loss of $85,083.93
                     to complete                                                                $0.00                                                $0.00


           42.3.     work in progress to MPHW Inc. (77
                     recycling) which would require
                     $124,155.62 to complete                                                    $0.00                                                $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45               Desc Main
                                                                     Document      Page 9 of 37
 Debtor         American Cierra Corporation                                                   Case number (If known)
                Name



 43.       Total of Part 7.                                                                                                                   $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           used blower dust collector roller                                            $1,000.00    Tax records                         $1,000.00


           used grinders                                                                $1,500.00    Tax records                         $1,500.00


           4 Bag BUlk Loading system                                                  $44,800.00                                       $44,800.00


           10 molds-steel plate reinforced aluminum
           molds                                                                      $30,760.00                                       $30,760.00


           4.5 Pelletizer & Screenchanger                                             $15,000.00                                       $15,000.00


           Pallman Grinder (on loan to customer-waiting
           for return)                                                                $15,500.00                                       $15,500.00


           small conveyors                                                                $700.00                                          $700.00


           Filter Press with pump                                                       $2,550.00    Tax records                         $2,550.00


           SEM Grinder Model 22HLG                                                      $8,500.00    Tax records                         $8,500.00


           air compressor                                                                  $50.00    Tax records                             $50.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45        Desc Main
                                                                     Document     Page 10 of 37
 Debtor         American Cierra Corporation                                                  Case number (If known)
                Name



           conveyor belt Belting 199ft-cambelt camflex
           camwall                                                                       $850.00     Tax records                 $850.00


           1995 Mokon Heat Control Model XC4748F7                                       $1,500.00    Tax records               $1,500.00


           1999 Mokon Heat Control Model H54318-K-8                                     $1,500.00    Tax records               $1,500.00


           heat exchanger                                                               $2,500.00    Tax records               $2,500.00


           forklift (5000 pounds)                                                     $11,000.00     Tax records             $11,000.00


           weight scales                                                                $2,500.00    Tax records               $2,500.00


           control cabinet                                                              $2,500.00    Tax records               $2,500.00


           tools-welders, power tools, hand tools, tool
           chests, air tools, etc.                                                    $20,000.00     Tax records             $20,000.00


           spare parts, misc electronics, heater babns,
           temp controllers, belts, pulleys, wire                                     $10,000.00     Tax records             $10,000.00


           motors, drives, gearboxes                                                  $10,000.00     Tax records             $10,000.00


           Hydrolyzer ANCO 160-it should be noted that
           over the past several months the officers of
           the debtor have attempted to sell this item and
           have been unable to get any offers over
           $50,000 and that offer fell through due to the
           buyer's lack of cash flow. The debtor would
           not consider this asset to have the value listed
           on the debtor's schedules of depreciation.                                $150,000.00     Tax records           $150,000.00


           Jacobson Hammer Mill                                                       $12,500.00     Tax records             $12,500.00


           bin dumper                                                                    $400.00     Tax records                 $400.00


           Puller-Farris 430                                                            $3,500.00    Tax records               $3,500.00


           extrusiojn control cabinet                                                   $8,500.00    Tax records               $8,500.00


           electrical control cabinet                                                   $2,500.00    Tax records               $2,500.00


           electrical control cabinet                                                   $1,000.00    Tax records               $1,000.00


           small feeders                                                                 $500.00     Tax records                 $500.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
            Case 19-31705-5-mcr                         Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45        Desc Main
                                                                     Document     Page 11 of 37
 Debtor         American Cierra Corporation                                                  Case number (If known)
                Name



            auger, U-trough, stainless steel                                            $1,500.00    Tax records               $1,500.00



 51.        Total of Part 8.                                                                                             $363,110.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
            Case 19-31705-5-mcr                             Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                                          Desc Main
                                                                         Document     Page 12 of 37
 Debtor          American Cierra Corporation                                                                         Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $796.38

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $363,110.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $363,906.38           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $363,906.38




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                                Desc Main
                                                                     Document     Page 13 of 37
 Fill in this information to identify the case:

 Debtor name         American Cierra Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Chemung Canal Trust
 2.1                                                                                                                       $127,723.07                       $0.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                general UCC-1 covering all of debtors assets
                                                      as included on UCC filed3/24/2016 index no
       PO Box 1522                                    410853
       Elmira, NY 14902
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Chemung Canal Trust
 2.2                                                                                                                         $93,708.35                      $0.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                specific equipment list which is included on
                                                      UCC-1 filed 6/7/2016 index no. 421524
       PO Box 1522
       Elmira, NY 14902
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                               Desc Main
                                                                     Document     Page 14 of 37
 Debtor       American Cierra Corporation                                                              Case number (if know)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    CT Corporation Systems                        Describe debtor's property that is subject to a lien                      $92,707.68                 $0.00
        Creditor's Name                               all of the debtors assets as referenced on
        330 N Brand Boulevard                         UCC filed August 6, 2019 index no. 801066
        Suite 700
        Glendale, CA 91203
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        Wells Fargo Dealer
 2.4                                                                                                                             $3,890.00          $11,000.00
        SErvices                                      Describe debtor's property that is subject to a lien
        Creditor's Name                               forklift (5000 pounds)
        PO Box 10709
        Raleigh, NC 27605
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $318,029.10

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-31705-5-mcr                         Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                                     Desc Main
                                                                     Document     Page 15 of 37
 Fill in this information to identify the case:

 Debtor name         American Cierra Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $30,600.00
           245 Commerce LLC                                                     Contingent
           245 Commerce BOulevard                                               Unliquidated
           Liverpool, NY 13088                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,400.00
           A&A Magnetics, Inc                                                   Contingent
           520 Magnet Way                                                       Unliquidated
           Woodstock, IL 60098                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $11,534.80
           Alexandria Industries                                                Contingent
           401 County Road 22 NW                                                Unliquidated
           Alexandria, MN 56308                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,708.44
           AN Martin Systems LLC                                                Contingent
           1110 Clyde Marengo Road                                              Unliquidated
           Clyde, NY 14433                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         50580                                            Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                                     Desc Main
                                                                     Document     Page 16 of 37
 Debtor       American Cierra Corporation                                                             Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,691.26
          Beardsley Engineers                                                   Contingent
          64 South Street                                                       Unliquidated
          Auburn, NY 13021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,317.00
          Beck Reed Riden LLP                                                   Contingent
          155 Federal Street Suite 1302                                         Unliquidated
          Boston, MA 02110                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,482.00
          Black Sheep Enterprises                                               Contingent
          301 PAtricia Lane                                                     Unliquidated
          Pahrump, NV 89060                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $580.00
          Boyle & Anderson PC                                                   Contingent
          110 Genesee street, Third floor                                       Unliquidated
          Auburn, NY 13021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $92,707.68
          Buchanan Partners                                                     Contingent
          9841 Washingtonian Boulvard                                           Unliquidated
          Suite 300                                                             Disputed
          Gaithersburg, MD 20878
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,375.00
          Buschman Consulting                                                   Contingent
          11 Court Street                                                       Unliquidated
          Auburn, NY 13021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,437.10
          Capitol One                                                           Contingent
          PO Box 30281                                                          Unliquidated
          Salt Lake City, UT 84130                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7658
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                                     Desc Main
                                                                     Document     Page 17 of 37
 Debtor       American Cierra Corporation                                                             Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,897.05
          Capitol One                                                           Contingent
          PO Box 30281                                                          Unliquidated
          Salt Lake City, UT 84130                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6508
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,861.31
          Capitol One                                                           Contingent
          PO Box 30281                                                          Unliquidated
          Salt Lake City, UT 84130                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1387
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,056.38
          Capitol One                                                           Contingent
          PO Box 30281                                                          Unliquidated
          Salt Lake City, UT 84130                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2501
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $32,500.00
          Construct Services                                                    Contingent
          1975 N Main Street #4                                                 Unliquidated
          Layton, UT 84041                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,900.00
          Eco Crete                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $349.01
          Fingerlakes Fire & Casualty Co.                                       Contingent
          6905 Route 227                                                        Unliquidated
          Trumansburg, NY 14886                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,110.00
          Frieght Quote.com                                                     Contingent
          PO Box 9121                                                           Unliquidated
          Minneapolis, MN 55480                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                                     Desc Main
                                                                     Document     Page 18 of 37
 Debtor       American Cierra Corporation                                                             Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,024.00
          HAUN Welding Supply                                                   Contingent
          5921 Court Street Road                                                Unliquidated
          Syracuse, NY 13206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,828.00
          Horning Welding & Fabrication                                         Contingent
          13163 Severance Road                                                  Unliquidated
          Savannah, NY 13146                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,800.00
          John Donato                                                           Contingent
          SSI Custom Plastics                                                   Unliquidated
          43985 Commerce Avenue                                                 Disputed
          Hollywood, MD 20636-6000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,795.00
          Kaman Industrial Technologies                                         Contingent
          PO Box 74566                                                          Unliquidated
          Chicago, IL 60696                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $42,718.75
          Kapitus                                                               Contingent
          120 West 45th Street                                                  Unliquidated
          New York, NY 10036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    unpaid capitol loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $154,373.17
          Lee Vanderpool                                                        Contingent
          53 Willowbrook Lane                                                   Unliquidated
          Auburn, NY 13021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    advances made to support failing business
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $580.00
          Logical Solutions Services                                            Contingent
          200 Union Avenue                                                      Unliquidated
          Lakehurst, NJ 08733                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                                     Desc Main
                                                                     Document     Page 19 of 37
 Debtor       American Cierra Corporation                                                             Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,000.00
          Maple Machinery Inc.                                                  Contingent
          12320 N Green River Road                                              Unliquidated
          Evansville, IN 47725                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,450.00
          Paul Cole                                                             Contingent
          c/o Matthew R. St. Martin, Esq.                                       Unliquidated
          No. 605 Mason Street                                                  Disputed
          Newark, NY 14513
                                                                                          unpaid lease payments on 320 Hoffman Street,
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Newark New York
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,179.36
          Robert Pine                                                           Contingent
          55 Willowbrook Lane                                                   Unliquidated
          Auburn, NY 13021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    advances made to support failing business
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $43,077.00
          Schmucker Welding                                                     Contingent
          161 State Hwy 989                                                     Unliquidated
          Wallingford, KY 41093                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,642.00
          Smith Metal Works of Newark Inc.                                      Contingent
          1000 E Union Street                                                   Unliquidated
          Newark, NY 14513                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,600.00
          Super Gen Properties                                                  Contingent
          320 Hoffman Street                                                    Unliquidated
          Newark, NY 14513                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,091.00
          Thompson & Johnson                                                    Contingent
          6926 Fly Road                                                         Unliquidated
          East Syracuse, NY 13057                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                                     Desc Main
                                                                     Document     Page 20 of 37
 Debtor       American Cierra Corporation                                                             Case number (if known)
              Name

 3.33      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $6,917.00
           Ultimate Recycled Plastics LLC                                       Contingent
           105 Furman Road                                                      Unliquidated
           Macedon, NY 14502                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $8,000.00
           Vaughn Machinery                                                     Contingent
           PO Box 486                                                           Unliquidated
           Greensboro, MD 21639                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $14,785.07
           Warren Vanderpool                                                    Contingent
           53 Old State Road                                                    Unliquidated
           Auburn, NY 13021                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    unpaid shareholder note
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $650.00
           Waste Advantage Magazine                                             Contingent
           PO Box 30126                                                         Unliquidated
           West Palm Beach, FL 33420                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,145.00
           WElls Fargo Equipment Finance                                        Contingent
           PO Box 7777                                                          Unliquidated
           San Francisco, CA 94120-7777                                         Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $74,230.00
           Weslor Enterprises, Inc.                                             Contingent
           924 Sohn Alloway Road                                                Unliquidated
           Lyons, NY 14489                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                      related creditor (if any) listed?             account number, if
                                                                                                                                                    any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                   Desc Main
                                                                     Document     Page 21 of 37
 Debtor       American Cierra Corporation                                                         Case number (if known)
              Name

 5a. Total claims from Part 1                                                                       5a.       $                  0.00
 5b. Total claims from Part 2                                                                       5b.   +   $            622,392.38

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $             622,392.38




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                      Desc Main
                                                                     Document     Page 22 of 37
 Fill in this information to identify the case:

 Debtor name         American Cierra Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   491 Grant Avenue,
             lease is for and the nature of               Auburn New York
             the debtor's interest                        which is the
                                                          headquarters of this
                                                          corporation and this
                                                          lease will be
                                                          surrendered
                  State the term remaining                month to month
                                                                                     Immediate Mailing Solutions Inc
             List the contract number of any                                         245 Commerce Boulevard
                   government contract                                               Liverpool, NY 13088


 2.2.        State what the contract or                   lease for Hoffman
             lease is for and the nature of               Street, Newark New
             the debtor's interest                        York

                  State the term remaining                                           Paul Cole
                                                                                     c/o Matthew R. St. Martin, Esq.
             List the contract number of any                                         No. 605 Mason Street
                   government contract                                               Newark, NY 14513




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                  Desc Main
                                                                     Document     Page 23 of 37
 Fill in this information to identify the case:

 Debtor name         American Cierra Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                       Name                        Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                      State      Zip Code




Official Form 206H                                                               Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                              Desc Main
                                                                     Document     Page 24 of 37



 Fill in this information to identify the case:

 Debtor name         American Cierra Corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $340,079.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,052,980.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $554,503.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                                   Desc Main
                                                                     Document     Page 25 of 37
 Debtor       American Cierra Corporation                                                               Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Paul Cole vs. debtor                              eviction                   not file yet                                 Pending
                                                                 proceeding for 14                                                       On appeal
                                                                 Hoffman Street
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                              Desc Main
                                                                     Document     Page 26 of 37
 Debtor        American Cierra Corporation                                                                  Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address
       11.1.    Maxsen D. Champion                                   debtor's principal F. Paul Vanderpool paid
                8578 East Genesee Street                             $2500 to attorney which consisted of $335                 December
                Fayetteville, NY 13066                               filing fee, $2165 attorneys fee                           2019                      $2,165.00

                Email or website address
                max2040@Live.com

                Who made the payment, if not debtor?
                debtor



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                      Dates of occupancy
                                                                                                                             From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                             Desc Main
                                                                     Document     Page 27 of 37
 Debtor      American Cierra Corporation                                                                Case number (if known)



    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                      Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
       unknown                                                        debtors principals                  equipment used for business               No
       320 Hoffman Street                                                                                 purposes                                  Yes
       Newark, NY 14513

       unknown                                                        debtors principals                  equipment used to conduct                 No
       720 Industrial Lane                                                                                business                                  Yes
       Greensboro, MD

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                                  Desc Main
                                                                     Document     Page 28 of 37
 Debtor      American Cierra Corporation                                                                Case number (if known)




 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                            Desc Main
                                                                     Document     Page 29 of 37
 Debtor      American Cierra Corporation                                                                Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Robert Buschman                                                                                                      continuously since
                    7 COurt Street                                                                                                       formation
                    Auburn, NY 13021

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                            Desc Main
                                                                     Document     Page 30 of 37
 Debtor      American Cierra Corporation                                                                Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 13, 2019

 /s/ Fabius P. Vanderpool                                               Fabius P. Vanderpool
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President and CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-31705-5-mcr                         Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45                      Desc Main
                                                                     Document     Page 31 of 37
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re       American Cierra Corporation                                                                      Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     2,165.00
             Prior to the filing of this statement I have received                                        $                     2,165.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 13, 2019                                                           /s/ Maxsen D. Champion
     Date                                                                        Maxsen D. Champion
                                                                                 Signature of Attorney
                                                                                 Maxsen D. Champion
                                                                                 8578 East Genesee Street
                                                                                 Fayetteville, NY 13066
                                                                                 315-664-2550 Fax: 315-410-5419
                                                                                 max2040@live.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45           Desc Main
                                                                     Document     Page 32 of 37




                                                     UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF NEW YORK


 In re        American Cierra Corporation                                                      ,


                                                               Debtor                          Case No.
                                                                      Chapter                              7
 Social Security No(s). and all Employer's Tax Identification No(s). [if any]
 XX-XXXXXXX


                                                     CERTIFICATION OF MAILING MATRIX



             I,(we),      Maxsen D. Champion                , the attorney for the debtor/petitioner (or, if appropriate, the debtor(s) or

petitioner(s)) hereby certify under the penalties of perjury that the above/attached mailing matrix has been

compared to and contains the names, addresses and zip codes of all persons and entities, as they appear on the

schedules of liabilities/list of creditors/list of equity security holders, or any amendment thereto filed herewith.



 Dated:          December 13, 2019
                                                                                 /s/ Maxsen D. Champion
                                                                                 Maxsen D. Champion
                                                                                 Attorney for Debtor/Petitioner
                                                                                 (Debtor(s)/Petitioner(s))




F:LR1007 (10/19/99)


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 19-31705-5-mcr   Doc 1    Filed 12/15/19 Entered 12/15/19 13:23:45   Desc Main
                                  Document     Page 33 of 37


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          245 Commerce LLC
                          245 Commerce BOulevard
                          Liverpool, NY 13088


                          A&A Magnetics, Inc
                          520 Magnet Way
                          Woodstock, IL 60098


                          Alexandria Industries
                          401 County Road 22 NW
                          Alexandria, MN 56308


                          AN Martin Systems LLC
                          1110 Clyde Marengo Road
                          Clyde, NY 14433


                          Beardsley Engineers
                          64 South Street
                          Auburn, NY 13021


                          Beck Reed Riden LLP
                          155 Federal Street Suite 1302
                          Boston, MA 02110


                          Black Sheep Enterprises
                          301 PAtricia Lane
                          Pahrump, NV 89060


                          Boyle & Anderson PC
                          110 Genesee street, Third floor
                          Auburn, NY 13021


                          Buchanan Partners
                          9841 Washingtonian Boulvard
                          Suite 300
                          Gaithersburg, MD 20878


                          Buschman Consulting
                          11 Court Street
                          Auburn, NY 13021


                          Capitol One
                          PO Box 30281
                          Salt Lake City, UT 84130
Case 19-31705-5-mcr   Doc 1    Filed 12/15/19 Entered 12/15/19 13:23:45   Desc Main
                              Document     Page 34 of 37



                      Chemung Canal Trust Company
                      PO Box 1522
                      Elmira, NY 14902


                      Construct Services
                      1975 N Main Street #4
                      Layton, UT 84041


                      CT Corporation Systems
                      330 N Brand Boulevard
                      Suite 700
                      Glendale, CA 91203


                      Eco Crete



                      Fingerlakes Fire & Casualty Co.
                      6905 Route 227
                      Trumansburg, NY 14886


                      Frieght Quote.com
                      PO Box 9121
                      Minneapolis, MN 55480


                      HAUN Welding Supply
                      5921 Court Street Road
                      Syracuse, NY 13206


                      Horning Welding & Fabrication
                      13163 Severance Road
                      Savannah, NY 13146


                      Immediate Mailing Solutions Inc
                      245 Commerce Boulevard
                      Liverpool, NY 13088


                      John Donato
                      SSI Custom Plastics
                      43985 Commerce Avenue
                      Hollywood, MD 20636-6000


                      Kaman Industrial Technologies
                      PO Box 74566
                      Chicago, IL 60696
Case 19-31705-5-mcr   Doc 1    Filed 12/15/19 Entered 12/15/19 13:23:45   Desc Main
                              Document     Page 35 of 37



                      Kapitus
                      120 West 45th Street
                      New York, NY 10036


                      Lee Vanderpool
                      53 Willowbrook Lane
                      Auburn, NY 13021


                      Logical Solutions Services
                      200 Union Avenue
                      Lakehurst, NJ 08733


                      Maple Machinery Inc.
                      12320 N Green River Road
                      Evansville, IN 47725


                      Paul Cole
                      c/o Matthew R. St. Martin, Esq.
                      No. 605 Mason Street
                      Newark, NY 14513


                      Robert Pine
                      55 Willowbrook Lane
                      Auburn, NY 13021


                      Schmucker Welding
                      161 State Hwy 989
                      Wallingford, KY 41093


                      Smith Metal Works of Newark Inc.
                      1000 E Union Street
                      Newark, NY 14513


                      Super Gen Properties
                      320 Hoffman Street
                      Newark, NY 14513


                      Thompson & Johnson
                      6926 Fly Road
                      East Syracuse, NY 13057


                      Ultimate Recycled Plastics LLC
                      105 Furman Road
                      Macedon, NY 14502
Case 19-31705-5-mcr   Doc 1    Filed 12/15/19 Entered 12/15/19 13:23:45   Desc Main
                              Document     Page 36 of 37



                      Vaughn Machinery
                      PO Box 486
                      Greensboro, MD 21639


                      Warren Vanderpool
                      53 Old State Road
                      Auburn, NY 13021


                      Waste Advantage Magazine
                      PO Box 30126
                      West Palm Beach, FL 33420


                      Wells Fargo Dealer SErvices
                      PO Box 10709
                      Raleigh, NC 27605


                      WElls Fargo Equipment Finance
                      PO Box 7777
                      San Francisco, CA 94120-7777


                      Weslor Enterprises, Inc.
                      924 Sohn Alloway Road
                      Lyons, NY 14489
           Case 19-31705-5-mcr                          Doc 1         Filed 12/15/19 Entered 12/15/19 13:23:45          Desc Main
                                                                     Document     Page 37 of 37



                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re      American Cierra Corporation                                                                  Case No.
                                                                                   Debtor(s)             Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for American Cierra Corporation in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 F. Paul Vanderpool
 South Street Road
 Auburn, NY 13021
 Warren Vanderpool
 South Street Road
 Auburn, NY 13021




    None [Check if applicable]




 December 13, 2019                                                     /s/ Maxsen D. Champion
 Date                                                                  Maxsen D. Champion
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for American Cierra Corporation
                                                                       Maxsen D. Champion
                                                                       8578 East Genesee Street
                                                                       Fayetteville, NY 13066
                                                                       315-664-2550 Fax:315-410-5419
                                                                       max2040@live.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
